Citation Nr: 1226459	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-20 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a monthly apportionment in excess of $100.00 for A.K.N., minor child of the Veteran. 


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's husband


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active military service from January 1990 to August 1990.  The appellant is the custodial parent of the Veteran's minor child, A.K.N. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the appellant's request for an increase in the amount apportioned to her on behalf of the Veteran's minor child A.K.N.  In April 2010, the Board remanded the claim for additional development. 


FINDINGS OF FACT

1.  A.K.N. is a minor child of the Veteran and the appellant.  

2.  In July 1999, the RO awarded an apportionment of the Veteran's VA compensation to the appellant on behalf of A.K.N., in the amount of $100 per month, which she continues to receive.  

3.  A financial hardship for the purpose of an increased special apportionment is not shown. 


CONCLUSION OF LAW

The criteria for an increased special apportionment of the Veteran's VA compensation benefits have not been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Apportionment

The appellant asserts that an increased apportionment of the Veteran's compensation benefits should be awarded on behalf of her child, A.K.N.  It is argued that the current apportionment of $100 per month is inadequate, and that "in any other courtroom 14 percent of his income would be awarded to her."  During her hearing, held in September 2008, the appellant testified that she does not work.  The appellant further testified that A.K.N. is 13 years old, and in written statements she has argued that the current level of apportionment is insufficient to cover monthly expenses.  Her husband testified that he was recently laid off, but that he was working on any hourly basis, 15 to 25 hours per week for $20 per hour, doing construction work.   

The Board observes that a claim for an apportionment is a "simultaneously contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102.

The Board first notes that there is no issue as to whether A.K.N. is the child of the Veteran and the appellant, and that the appellant is the custodial guardian of A.K.N.  A.K.N. is therefore a minor and is potentially eligible to receive apportionment benefits.  38 C.F.R. § 3.452(a).  Furthermore, it appears that the appellant and the Veteran are divorced, and that the appellant has remarried.  

In a rating decision, dated in May 1999, the RO granted the Veteran a total (100 percent) rating for schizophrenia. 

In a decision dated in July 1999, the appellant was granted an apportionment of $100.00 per month on behalf of A.K.N., the Veteran's minor child. 

In February 2007, the appellant requested an increase in her monthly apportionment on the grounds of financial need.  In January 2008, the RO denied the claim. 

As an initial matter, in April 2010, the Board remanded this claim for additional development.  The Board directed that the appellant and the Veteran be afforded an opportunity to update their financial information, and complete a VA Form 21-0788 ("Information Regarding Apportionment of Beneficiary's Award").  The RO/AMC was thereafter directed to readjudicate the claim after considering evidence that had been submitted without a waiver of RO review.  In April 2010, the Veteran was sent a duty-to-assist letter which contained some errors, and in June 2010, the Veteran was sent a corrected letter which complied with the Board's remand, to include a VA Form 21-0788.  There is no record of a response.  In October 2010, the appellant was sent a duty-to-assist letter which complied with the Board's remand, to include a VA Form 21-0788.  In December 2011, the appellant submitted a copy of her lease, and some bills.  There is no record to show that a completed VA Form 21-0788 was ever received from the appellant.  In March 2012, the RO readjudicated the claim after considering evidence that had been submitted without a waiver of RO review.  

In summary, VA has developed the claim to the maximum extent possible, where, as here, one of the parties has not cooperated with VA's attempts to develop the evidence.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

A veteran's benefits may be apportioned if the veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a). 

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any veteran may be apportioned if the veteran is not residing with his spouse or children, and the veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2) ; 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.  The special apportionment was apparently designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving dependents additional support.  See, e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934). 

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451. 

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997). 

A VA Form 21-0788 ("Information Regarding Apportionment of Beneficiary's Award"), received in December 2007, shows that the appellant listed herself as receiving $1,750 per month income, plus $100 from an apportionment.  She stated the following: she had a rent or mortgage payment of: $400; food: $500; utilities: $220; telephone: $40; clothing: $100; school expenses: $65; cable//internet: $100.  For medical expenses, she wrote "you have the records." 

A VA Form 21-0788 ("Information Regarding Apportionment of Beneficiary's Award"), received in December 2007, shows that the Veteran listed his gross wages as "you should know," and "only receive VA disability."  He listed his monthly expenses as follows: house payment as $1,229; food: $400; utilities: $61.02 (lights) and $54.63 (propane); telephone: $84.22; school: $5 bi-weekly for food; medical expenses: $27.67 and $31 (radiology); car insurance: $127.82.  He indicated that he owed $1,200 on a home equity loan.  

In a VA Form 21-0778, received in March 2008, the appellant listed the following: gross wages from all employment: $0; retirement or annuities: $0; supplemental security income: $0; total net worth from all other sources: $0; rent expense: $350; food: $600; utilities: $290; telephone: $50; clothing: $100; medical expenses: $70; school expenses: $45; other expenses (internet and entertainment): $100; and other expenses (sports, music class): $80.  

In a statement (VA Form 21-4138), received in March 2008, the Veteran stated that he had the following monthly expenses: mortgage: $1,279; light bill: $150 to 233; gas: $1,100/year; phone: "$90 or more"; car: $550 +$350 (two trucks); insurance: $187; medical: (a long statement indicating he had a recent bill for at least $600); school: "I have to sometimes sell my stuff for school supplies and clothes so you figure it out", and "stepson's father pays $39 a month every once in awhile." 

In a VA Form 21-0788, received in March 2008, the Veteran listed the following monthly expenses: his only income was from his 100 percent disability compensation (an amount was not listed); he essentially indicated that his net worth was $0; his mortgage was $1,279; food: $450; utilities: $1,100/year, and lights at least $150/month; telephone: at least $90; other expenses: $550 + $350 (two trucks).  He stated that he had some other expenses that had been listed in the previously discussed March 2008 VA Form 21-4138.  

At her hearing, held in September 2008, the appellant submitted several bills which are in the name of her or her husband.  Specifically, she submitted bills for the following: cable: $104.34; city government: $102.10; department store: $297.08; power: $406.65 ($232.69, with $164.98 past due); bank: $75; and energy: $27.79.  She also submitted a financial company settlement offer of $280.  

In December 2011, the appellant submitted a copy of her lease, which indicates rent of $900 per month, as well as a power bill for $63.54, and two pay stubs for her husband showing: 1) income of $640 for one week (40 hours at $16 per hour), with $95.28 in deductions, for a net pay of $544.72, and 2) income for one week of $712 (40 hours at $16 per hour, with three hours of overtime at $24 per hour), with $110.55 in deductions, for a net pay of $601.45.

An accounting data report from VA Compensation and Pension (C&P) service (VA Form 21-8947), dated in January 2008, indicates that the Veteran was to receive a net monthly award of $2,785 until September 2010, $2,814 until March 2011, and $2,743 as of March 25, 2011, with an apportionment amount of $200 until September 2, 2010, and $100 as of September 3, 2010. 

The Board finds that the claim must be denied.  The Veteran has been providing a general monthly apportionment in the amount of $100.00 a month, for many years.  This case involves a claim for an increased apportioned share of the Veteran's VA benefits, and as the underlying apportionment has already been established, 38 C.F.R. §§ 3.451 and 3.453 apply.  The Board further notes that although § 3.450 requires a finding that a veteran is or is not reasonably discharging his duties to provide for his child, § 3.451 has no such requirement.  Under §§ 3.451 and 3.453, the hardship of the parties is to be considered for the purpose of determining the rate or amount of apportionment, and under 38 C.F.R. § 3.451, for a special apportionment to be warranted, the appellant must show hardship.  Hardship contemplates an inability to pay for essentials such as food, clothing, shelter or medical expenses.  

Such deprivations are not shown in this case.  The Board first notes that in October 2010, the appellant was requested to complete a VA Form 21-0788.  However, there is no record to show that this form was ever received.  The Board has therefore attempted to discern her household income and expenses from her various submissions received between 2008 and 2011.  In this regard, the most recent financial information submitted by the appellant shows that her husband is employed.  When this income is extrapolated to a monthly figure (i.e., when the sum of the net pay from the two weekly pay stubs is doubled), it appears that the income exceeds monthly expenses.  The same is true for the information submitted in December 2007.  See appellant's VA Form 21-0788, received in December 2007.  Apart from the appellant's assertion of a general lack of income, there is no allegation that A.K.N. has any special needs or unusual circumstances upon which warrant a finding of hardship.  Accordingly, as hardship is not shown, the claim must be denied.  See 38 C.F.R. § 3.451.   

The Board has considered that under VA's guidelines an apportionment of less than 20 percent of the Veteran's benefits would not provide a reasonable amount for any apportionee, and ordinarily undue hardship is not recognized until more than 50 percent is apportioned.  In this case, the $100.00 amount monthly apportioned is well below the 20 percent level of the Veteran's compensation benefits.  However, the circumstances of this case indicate that the appellant's income exceeds her expenses.  Therefore, hardship on the part of the appellant is not shown.  Thus, the criteria for assignment of an increased level of special apportionment under 38 U.S.C.A. § 3 .451 are not shown to have been met.  Although this ends the analysis, the Board parenthetically notes that there is nothing to show that the Veteran has a source of income other than his VA compensation, and that the evidence indicates that the Veteran's expenses exceed his income, such that an increased apportionment would be a hardship on his part.  

In summary, the criteria for the assignment of an increased apportioned share of the Veteran's disability benefits under 38 C.F.R. §§ 3.340, 3.451 and 3.453 are not shown to have been met, and the claim must be denied.  The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both an appellant and a veteran.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).      


II.  Veterans Claims Assistance Act of 2000

In accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

However, this appeal concerns a benefit provided under chapter 53 of title 38, United States Code. The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159  do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  That is, the VCAA does not apply to decisions regarding how benefits are paid.  VA rules do, however, include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2011).  The applicable contested claims procedures have been followed. 

Finally, VA has also afforded both parties the opportunity to give testimony before the Board, and the appellant testified at a hearing held in September 2008.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file, and neither party has contended otherwise.  The Board therefore concludes that neither the appellant nor the Veteran is prejudiced by a decision on the claim at this time. 


ORDER

A monthly apportionment in excess of $100.00 for A.K.N., minor child of the Veteran, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


